OPINION — AG — THE CONSTITUTION AND STATUTES OF THE STATE OF OKLAHOMA AUTHORIZE THE STATE BUILDING BONDS COMMISSION TO REFUND OUTSTANDING INSTITUTIONAL BUILDING BONDS BY THE METHOD OF PROCEDURE CONTEMPLATED BY THE COMMISSION. THE STATE OF OKLAHOMA IS NOT OBLIGATED TO DISTRIBUTE THE MONETARY SAVINGS RESULTING FROM SAID REFUNDING ON THE BASIS OF ANY PARTICULAR FORMULA. THE MONETARY SAVINGS WILL INURE TO THE GENERAL REVENUE FUND IN THE FORM OF CIGARETTE TAX REVENUES TO BE APPROPRIATED IN A MANNER DESIGNATED BY THE LEGISLATURE. CITE: 62 O.S. 1976 Supp., 57.193 [62-57.193], ARTICLE X, SECTION 38, 62 O.S. 1971 57.124 [62-57.124], 68 O.S. 1971, 302-1 [68-302-1], 68 O.S. 1971, 302-1(C) [68-302-1] (MIKE D. MARTIN)